Name: Commission Implementing Regulation (EU) 2019/260 of 14 February 2019 amending Implementing Regulation (EU) No 180/2014 as regards the volumes of traditional trade flows between certain outermost regions of the Union and the United Kingdom
 Type: Implementing Regulation
 Subject Matter: trade;  cooperation policy;  regions of EU Member States;  regions and regional policy;  Europe;  agricultural activity;  European construction
 Date Published: nan

 15.2.2019 EN Official Journal of the European Union L 44/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/260 of 14 February 2019 amending Implementing Regulation (EU) No 180/2014 as regards the volumes of traditional trade flows between certain outermost regions of the Union and the United Kingdom THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 228/2013 of the European Parliament and of the Council of 13 March 2013 laying down specific measures for agriculture in the outermost regions of the Union and repealing Council Regulation (EC) No 247/2006 (1), and in particular Article 14 thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, i.e. from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) The withdrawal agreement as agreed between the negotiators contains arrangements for the application of provisions of Union law to and in the United Kingdom beyond the date the Treaties cease to apply to and in the United Kingdom. If that agreement enters into force, Commission Implementing Regulation (EU) No 180/2014 (2) will apply to and in the United Kingdom during the transition period in accordance with that agreement and will cease to apply at the end of that period. (3) Article 15(1) of Implementing Regulation (EU) No 180/2014 provides for the possibility for operators to export, in the context of traditional trade flows or regional trade, and to dispatch, in the context of traditional trade flows, processed products containing raw materials which have benefited from specific supply arrangements as referred to in Article 10 of Regulation (EU) No 228/2013. Processors intending to export or dispatch those products in that context may do so within the limits of the annual quantities set out in Annexes II to V to Implementing Regulation (EU) No 180/2014. The list of third countries to which those products can be exported is set out in Annex VI to that Regulation. (4) In order to avoid potential disruption of traditional trade flows between the outermost regions concerned and the United Kingdom, the volumes of the relevant processed products that are currently dispatched from Madeira and the Canary Islands to the United Kingdom as a Member State should be expressed as exports to third countries in Annexes III and IV to Implementing Regulation (EU) No 180/2014. In addition, the United Kingdom should be referred to as a third country in Annex VI to that Regulation. (5) Implementing Regulation (EU) No 180/2014 should therefore be amended accordingly. (6) In accordance with Article 4(3) of Council Regulation (EEC, Euratom) No 1182/71 (3), the cessation of application of acts fixed at a given date occurs on the expiry of the last hour of the day falling on that date. This Regulation should therefore apply from the day following that on which Implementing Regulation (EU) No 180/2014 ceases to apply to and in the United Kingdom. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annexes III, IV and VI to Implementing Regulation (EU) No 180/2014 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from the day following that on which Implementing Regulation (EU) No 180/2014 ceases to apply to and in the United Kingdom. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 78, 20.3.2013, p. 23. (2) Commission Implementing Regulation (EU) No 180/2014 of 20 February 2014 laying down rules for the application of Regulation (EU) No 228/2013 of the European Parliament and of the Council laying down specific measures for agriculture in the outermost regions of the Union (OJ L 63, 4.3.2014, p. 13). (3) Regulation (EEC, Euratom) No 1182/71 of the Council of 3 June 1971 determining the rules applicable to periods, dates and time limits (OJ L 124, 8.6.1971, p. 1). ANNEX Annexes III, IV and VI to Implementing Regulation (EU) No 180/2014 are amended as follows: (1) in Annex III, the table for Madeira is amended as follows: (a) the rows relating to headings 1905 and 2009 and subheadings 2202 10 and 2202 90 are replaced by the following: 1905 116 100 400 2009 *13 480 *20 2202 10 2202 90 752 100 42 900 (b) the row relating to heading 2208 is replaced by the following: 2208 *24 800 *31 200 (2) in the table in Annex IV the row relating to subheading 1704 90 is replaced by the following: 1704 90 417 500 229 000 (3) in Annex VI, the text concerning the Azores and Madeira is replaced by the following: Third countries to which processed products are exported from the Azores and Madeira in the context of regional trade Angola, Canada, Cape Verde, Guinea-Bissau, Morocco, Mozambique, South Africa, United Kingdom, United States of America and Venezuela.